Citation Nr: 1636737	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  14-06 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a vision disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for asthma.

4.  Entitlement to service connection for hypertension.
 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from June 1959 to December 1979.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in April 2014.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims for entitlement to service connection for hypertension and asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran currently has refractive error; there is no evidence of a superimposed injury or disease in service that resulted in additional disability.

2.  Arthritis of the low back was not shown in service or for many years thereafter, and the weight of the probative evidence is against finding a nexus between the current low back disability and service.

CONCLUSION OF LAW

1.  The criteria for service connection for a vision disorder are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9 (2015).

2.  The criteria for establishing service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Here, VCAA notice was provided by correspondence in September 2011.  The claims herein decided were last readjudicated in July 2015. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records and available post-service treatment.  The evidence shows that the AOJ attempted to obtain private treatment records from Dr. Johnson and Dr. Trias for treatment rendered from 1980 through 1994, but was informed in October 2011 that said records were unavailable.  The Board also notes that at his May 2015 hearing, the Veteran testified that he was treated for his back by Dr. Johnson and Dr. Trias from 1980 to 1985, but that such records were unavailable.  The Board therefore finds that further requests for records of this claimed treatment would be futile.  See 38 C.F.R. § 3.159(c)(2) (2015); Counts v. Brown, 6 Vet. App. 473, 477 (1994) (noting that "VA has no duty to seek to obtain that which does not exist").  

Concerning the claim for service connection for a vision disorder, the Veteran was not provided a VA medical examination in this case.  First, an examination was not required concerning the Veteran's refractive error.  Refractive error of the eye is not a disease or injury as defined by the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  The Veteran has not alleged any superimposed disease or injury. VAOPGCPREC 82-90.  Therefore, a VA medical examination is not required.  38 C.F.R. § 3.159(c)(4).  Concerning any other disability of the eyes, the service medical treatment records are absent for any disability other than refractive error and there is no evidence of any other eye disability until decades after active service.  The Veteran has not presented any statements related to chronic symptoms and there is no competent evidence relating an eye disability to active service.  A VA examination is not required.  Id.

Concerning the claim for service connection for a low back disability, there is no competent evidence of a back disorder during service or for many years thereafter, and there is no competent evidence that suggests a link between the claimed disability and service.  Consequently, VA is under no duty to afford the Veteran a VA examination.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the Agency of Original Jurisdiction (AOJ) has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2015).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

For certain chronic disorders, including arthritis, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from active service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

The Board has reviewed all the evidence in the record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1. Vision disorder

The Veteran asserts that he was diagnosed with impaired vision during service in 1975, therefore he is entitled to service connection for a vision disorder.  

The service treatment records show that the Veteran entered service with normal visual acuity of 20/20 in the right eye and 20/20 in June 1959.  Thereafter on examination in August 1960, June 1963, June 1969, April 1973, his visual acuity tested within normal limits at 20/20, and no abnormalities were noted pertaining to his field of vision.  On deep freeze examination in May 1976, the Veteran's uncorrected right eye vision was 20/25 and 20/20-3 in the left eye.  Near vision was 20/20 and his field of vision and intraocular tension were within normal limits.  The clinician noted defective uncorrected distant visual acuity.  He was found to be qualified for reenlistment.  On reenlistment examination in March 1977, the Veteran's uncorrected visual acuity in the right eye was 20/30 and 20/40 in the left eye.  His field of vision and intraocular tension were within normal limits.  A notation of "NIBH" for night vision.  The clinician noted defective visual acuity not considered disqualifying.  It was recommended that he get refraction.  He was found to be qualified for reenlistment.  On extension of enlistment examination in April 1979, uncorrected distant visual acuity in the right eye was 20/22 and 20/20 on the left.  On separation from service in October 1979, uncorrected distant visual acuity in the right eye was 20/22 and 20/22 on the left.  The clinician noted no glasses.  He was found to be qualified for release from service.  After service, VA treatment reports in 2015 noted simple hyperopia with presbyopia.  

Upon review of the record, the Board finds that service connection is not warranted for a visual disability.  As an initial matter, the Board observes that congenital or developmental defects and refractive error of the eye are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  Refractive error of the eyes includes myopia, hyperopia, presbyopia, and astigmatism.  VBA Manual M21-1, III.iv.4.B.1.d.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including hyperopia and presbyopia even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).  There is no indication that the Veteran's refractive error has been caused by any specific event such as an in-service injury.

The Veteran's service treatment records note varying degrees of refractive error, however, the evidence contains no suggestion of any superimposed disease or injury which has resulted in the claimed vision loss.  Because neither the evidence nor the Veteran indicated that his refractive error was subject to a superimposed disease or injury during active service, there is no entitlement to the benefit sought.  Accordingly, his claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Concerning any disability other than refractive error, at the April 2014 hearing the Veteran reported that he currently has cataracts.  However, the service treatment records do not reflect any complaints or diagnoses related to the eyes other than refractive error.  The post-service evidence does not reflect any eye disability until decades after separation from active service.  In fact, the Veteran reported onset of cataracts approximately 10 years prior to his hearing date in 2014.  The Veteran has not reported any chronic symptoms other than his reduced vision since active service.  The competent medical evidence of record does not relate any eye disability to active service.

The Veteran has stated that he felt his vision worsened during active service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  With respect to any disability other than refractive error, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the disability.  Furthermore, the Veteran has only offered statements regarding to his worsening vision during active service and has made no other statements addressing a relationship between any other eye disability and active service.  There is no competent evidence relating any eye disability to active service. 

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a vision disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claim is denied.

1. Low back disorder

The Veteran claims entitlement to service connection for a low back disability.  At his April 2014 hearing, the Veteran testified that he developed a low back disability due to the performance of his duties in service aboard an amphibious ship for approximately four years.  Reportedly, his duties required him to go up and down many slippery ladders which caused him to fall and injure his back on multiple occasions.  

In this case, the medical evidence shows that the Veteran has a low back disorder, to include degenerative joint and disc disease of the lumbar spine.  Thus, the remaining question before the Board is whether such disability is related to service.  

The Veteran's service treatment records contain no entries showing treatment for a low back disability or injuries.  Reports of medical history dated in August 1960, June 1963, June 1969, April 1973, May 1976, March 1977, April 1979, and October 1979 show that the Veteran consistently denied a history of recurrent back pain or trouble and his spine was clinically evaluated as normal throughout his service.  

After service, a private treatment records in August 2001 showed complaints of left hip pain that appeared to be associated with the lower back.  An imaging study revealed mild degenerative changes with small spur formation with narrowing of the disc spaces.  In 2006 the Veteran was seen for back pain having onset five to six years earlier.  X-rays of the lumbar spine showed decreased lordosis, spondylosis and some disk degeneration, with aortoiliac calcification.  Treatment records in 2011 noted findings consistent with spinal stenosis, originally worked up in 2004 to 2005.  Imaging studies revealed facet osteoarthritis with mild L4-L5 degenerative listhesis and degenerative disc disease.  Subsequent treatment records show ongoing treatment for a back disability.  

The Board acknowledges that arthritis is considered a "chronic" disability.  However, the theory of continuity of symptomatology is only required when the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  As previously noted, a lumbar spine disability was not noted in service.  Additionally, none was noted within the presumptive period post service. 

Even when considering the Veteran's reports of low back problems in service, the evidence still does not support a finding of continuity of symptomatology for lumbar spine arthritis.  After service, the next record of treatment for a low back disorder is not until approximately 2001, more than 20 years after discharge from service.  This evidence weighs against the Veteran's claim.  That is, the prolonged period without complaint or treatment for the back at least until 2001, and the lack of clinical findings relating to the claimed disability until many years after service discharge, factor against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

As noted, the initial radiographic documentation of degenerative changes of the spine is well beyond the one-year presumptive period for manifestation of arthritis.  As such, service connection cannot be established for arthritis affecting the on a presumptive basis.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Thus, the Board finds that service connection for arthritis is not warranted on a presumptive basis as a chronic disease. 

The Board acknowledges that the Veteran asserted that he received treatment for back problems beginning in 1980, within one year of discharge from service; however he noted that those medical records are not available because they have been lost or destroyed.  The RO attempted to obtain such records, but received negative replies from the identified private physicians.  As such, additional evidentiary development in an effort to corroborate the Veteran's contentions that he was diagnosed and treated for the claimed back disability within one year of discharge from service is not warranted.  Moreover, even if the Veteran was treated for back problems from 1980 to 1994, there is no evidence contemporaneous with said treatment or from other sources to corroborate the presence of a chronic low back disorder, to include arthritis, within one year of service discharge.  

On the question of a link between the current low back disorder, diagnosed many years after discharge from service, and service, there is no competent medical evidence that supports the claim.  

While the Veteran contends that he suffered back injuries in service, the service treatment records make no mention of any injuries to the back.  Similarly, while the Veteran reports having chronic pain in his back since service, the service treatment records reflect no complaints of back pain.  To the contrary, the records reflect that the Veteran consistently denied a history of back problems during service and his separation examination revealed no spine disorders.  The Board finds the service treatment records to be more persuasive than the Veteran's assertions made for purposes of this claim and which are based on recollections of events occurring more than 30 years ago.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and the significant time delay between the affiants' observations and the date on which the statements were written are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).

While the Veteran believes that his current low back disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d 1372.  In this regard, the diagnosis and etiology of back disabilities are matters not capable of lay observation, and require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his current low back symptoms is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his currently diagnosed low back disability is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

In summary, arthritis of the lumbar spine was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the current low back disability is related to service.  Accordingly, service connection is denied.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a low back disorder.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claim is denied.

ORDER

Service connection for a vision disorder is denied.

Service connection for a low back disorder is denied.


REMAND

1.  Hypertension 

The Veteran has been diagnosed with hypertension.  He contends that he is entitled to service connection for hypertension because he had elevated blood pressure readings during service and was diagnosed and treated for hypertension within one year of discharge from service.   

The Board notes that for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. 
 § 4.104, Diagnostic Code 7101, Note 1 (2015).

The Veteran's service treatment records contain no entries showing treatment for or elevated blood pressure or a diagnosis of hypertension, and on separation from service in October 1979 his blood pressure reading was within normal limits, at 122/76.  Moreover, the first competent medical evidence indicating such disability appears to be many years after his separation from service.  However, the Veteran also testified that he received private treatment from Dr. Trias and Dr. Johnson for hypertension beginning in 1980, within one year of separation his separation from service.  Both the Veteran and the AOJ attempted to obtain records from Dr. Trias and Dr. Johnson, but they are unavailable.  As a result, it is not possible to determine whether the Veteran was treated for hypertension within one year of service.  Additionally, VA treatment records show consistent treatment for hypertension, but they begin in 2001.  This gap in the medical evidence of record renders the record insufficient for the Board to adjudicate the claim and a VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

2. Asthma

The Veteran contends that he developed asthma in service.   

The evidence of record shows that during the pendency of this appeal the Veteran has been treated for asthma.  The service treatment records fail to document treatment or a diagnosis of asthma and multiple reports of medical history show that the Veteran denied a history of asthma.  However, the service treatment records document treatment for respiratory symptoms, including allergic rhinitis and sinusitis, for which service connection has been granted.  He was also treated for  chronic coughing.  As the Veteran has not yet been provided with a VA examination with regard to his claim for service connection for asthma, the Board finds that one should be scheduled to help determine whether any respiratory symptoms noted in service were early manifestations of asthma.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination with an appropriate clinician for his hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All necessary tests are to be conducted.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

b. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, is related to an incident of service, or began within one year after discharge from active service.

In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  All opinions expressed must be supported by a rationale for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

2.  Schedule the Veteran for an examination with an appropriate clinician for his asthma.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All necessary tests are to be conducted.

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has asthma.  For any asthma diagnosed on examination, or during the pendency of the claim, even though it may have resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its onset in service or is otherwise related to the Veteran's military service, to include his in-service treatment for respiratory symptoms.  (The examiner should understand that even if the Veteran's asthma has resolved or is now diagnosed as another problem, because the Veteran has been diagnosed during pendency of the claim (2011) the examiner must provide an opinion addressing whether a previous diagnosis of asthma made anytime during the pendency of the claim (2011) is/was at least as likely as not related to the Veteran's military service, to include his in-service treatment for respiratory symptoms.  If it is determined that earlier diagnoses were incorrect, this should be explained.).  

The examiner should provide a medical explanation differentiating between asthma and the service-connected chronic sinus condition and allergic rhinitis.

In providing the requested opinion, the examiner must address the Veteran's lay assertions regarding the incurrence of asthma recurrence of symptomatology.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  All opinions expressed must be supported by a rationale for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Id. 

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


